Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Species I, Claims 1-6, 8-14, and 16-18, in the reply filed on 11/23/2020 is acknowledged without traverse. In reconsideration, the restriction for claim 19 has been withdrawn and Claims 7 and 15 are withdrawn from consideration as non-elected claims, Claims 1-6, 8-14, and 16-19 remain for examination, wherein claims 1 and 19 are independent claims.

Allowable Subject Matter
Claim 19 includes allowable subject matter.
Regarding the independent claim 19, it is noted that the recorded prior art(s) does not specify the claimed process including all of the steps under the claimed conditions to form Nd-Fe-B magnet with sequence formed first and second diffusion layers as recited in the instant claim.  Appropriate correction is required.
Notes: instant claim is still rejected of nonstatutory obviousness type double patenting as being unpatentable over claims 1-18 of copending application No. 16/459448 (US-PG-Pub 2020/0005996 A1), which can be overcome by a proper “Terminal disclaimer”.

Claim Objections
Claim 3 and 11 are objected to because of the following informalities:  “Argon” should use low case.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al (US-PG-pub 2013/0271248 A1, thereafter PG’248).
2Fe14B with minimal contents of expensive Tb or Dy and exhibit in high coercivity (Abstract, par.[0002] and [0012] of PG’248), which reads on the manufacturing process of improving coercivity of an Nd-Fe-B magnet as recited in the instant claims. PG’248 provides a sintered body comprising Nd2Fe14B crystal phase with predetermined dimension shape (par.[0050] and Examples of PG’248), which reads on the limitation of providing Nd-Fe-B magnet having a first and second surface; PG’248 specify applying “a powder of Dy and/or Tb, a powder of Dy and/or Tb-containing alloy, a sputtered or evaporated film of Dy and/or Tb, or a sputtered or evaporated film of Dy and/or Tb-containing alloy. A further method is by heat treating Dy or Dy alloy in vacuum to form Dy vapor and depositing the Dy vapor onto the magnet body.” (par.[0051] of PG’248) and PG’248 specify vacuum heating including diffusion (par.[0058] of PG’248) and aging treatment (par.[0062) of PG’248), which reads on the limitation of forming first solidified film of at least one pure heavy rare earth element on the first surface of the magnet body, diffusion, and aging in vacuum (Cl.1) and forming a second solid film of at least one pure heavy rare earth element on the second of the Nd-Fe-B magnet (cl.9). Since PG’248 teaches all of the essential 
Regarding claims 2-3 and 10-11, PG’248 specify vacuum or inert gas atmosphere (Ar) is included in the deposition process.
Regarding claims 4 and 12, PG’248 specify applying the Tb particle having average size 6.7m and coating weight is 35± 5g/mm2 (Example 18 at par.[0130]-[131] of PG’248). 
Regarding claims 5 and 13, PG’248 specify vacuum heating after film deposition including diffusion (par.[0058] of PG’248) and aging treatment under Ar atmosphere (par.[0062) of PG’248), which reads on the claimed limitations in the instant claims.
Regarding claims 8 and 16, PG’248 provides example to apply diffusion treatment in Ar atmosphere at 900oC for 5hrs. and cooling (Example 1 of PG’248), which reads on the claimed limitation in the instant claims.
Regarding claim 18, PG’248 provides example having sintered magnet body dimension of 7mmX7mmX2mm thick block (example 10 at par.[0086] of PG’248), which provides opposite surface within the claimed range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’248.
Regarding claims 17, PG’248 specify applying aging treatment after diffusion heating at a temperature of 400oC to 800oC, more preferably 450oC to 750oC (par.[0028], [0046] of PG’248), which is the same aging treatment as recited in the instant claim. PG’248 specify that the aging treatment time is typically from 1 minute to 10 hours, preferably from 10 minutes to 5 hours (par.[0061] of PG’248), which overlap the claimed aging duration time as recited in the instant claim. Overlapping in aging duration time creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the claimed aging duration time from the disclosure of PG’248 since PG’248 teaches the same process throughout whole disclosing range.

(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’248 in view of Wang (US-PG-pub 2013/0266472 A1, thereafter PG’472).
Regarding claims 6 and 14, PG’248 specify vacuum heating including diffusion (par.[0058] of PG’248) and aging treatment (par.[0062) of PG’248). PG’248 does not specify heating by lighting as claimed in the instant claims. PG’472 teaches a method of making a permanent magnet includes a step of contacting a powder with a metal-containing vapor to form a coating on magnet (Abstract and examples of PG’472). PG’472 applying light as heating source (Par.[0030] of PG’472). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply lighting as heating source as demonstrated by PG’472 in the process of PG’248 in order to obtain the desired deposition result (Par.[0030] of PG’472).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-18 of copending application No. 16/459448 (US-PG-Pub 2020/0005996 A1).  
Regarding instant claims 1-19, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-18 of copending application No. 16/459448 (US-PG-Pub 2020/0005996 A1) teaches all of the similar manufacturing process for a high-performance rare earth sintered magnets comprising Nd-Fe-B with Tb or Dy film on first and second surface side to improve coercivity of the magnet. Thus, no patentable distinction was found in the instant claims compared with the claims 1-18 of copending application No. 16/459448 (US-PG-Pub 2020/0005996 A1).
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734